      Case 1:20-cv-00790-ALC-SLC Document 43 Filed 09/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK
____________________________________
ORT AMERICA, INC. and WOMEN’S        )
AMERICAN ORT FOUNDATION,             )
                                     )
            Plaintiffs,              )   Civil Action No.: 1:20-cv-00790-ALC-SLC
                                     )
                    v.               )
                                     )
U.S. ORT OPERATIONS, INC.,           )
BRAMSON ORT COLLEGE, and LOS         )
ANGELES ORT TECHNICAL                )
INSTITUTE,                           )
            Defendant.               )
                                       )

                                            ORDER

       Upon consideration of Defendants/Counter Claimants U.S. ORT Operations, Inc.,

Bramson ORT College, and Los Angeles ORT Technical Institutes’ unopposed request for a one-

week extension of time to submit the proposed case management plan, and for the reasons set forth

herein, the unopposed request is GRANTED. The parties shall submit the proposed case

management plan on or before September 11, 2020.

       The Clerk of Court is respectfully directed to close the Motion at ECF No. 42.




Dated: New York, New York
       September 8, 2020




                                               1
